Case: 22-2228    Document: 3      Page: 1   Filed: 12/27/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  JOHN LEE BASEY,
                   Plaintiff-Appellant

                             v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-2228
                 ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:22-cv-00533-NBF, Senior Judge Nancy B.
Firestone.
                 ______________________

                        ORDER
    The appellant having failed to pay the docketing fee
required by Federal Circuit Rule 52(a)(1) and to file the
brief required by Federal Circuit Rule 31(a) within the time
permitted, it is
Case: 22-2228   Document: 3   Page: 2   Filed: 12/27/2022




2                                           BASEY V. US



    ORDERED that the notice of appeal be, and the same
hereby is, DISMISSED, for failure to prosecute in
accordance with the rules.




                                FOR THE COURT

December 27, 2022
     Date                       /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
                                Clerk of Court


ISSUED AS A MANDATE: December 27, 2022